                                                                               1   TODD E. KENNEDY, ESQ.
                                                                                   Nevada Bar No. 6014
                                                                               2   KENNEDY & COUVILLIER
                                                                                   3271 E. Warm Springs Rd.
                                                                               3
                                                                                   Las Vegas, Nevada 89120
                                                                               4   702-605-3440
                                                                                   Tkennedy@kclawnv.com
                                                                               5
                                                                                   Attorneys for Plaintiff
                                                                               6

                                                                               7                                         DISTRICT COURT
                                                                               8                                    CLARK COUNTY, NEVADA
                                                                               9   Mark Streeter, derivatively on behalf      )         Case No: 2:18-cv-01916-RFB-VCF
                                                                                   Of the shareholders of Glow Threads, Inc., )
                                                                              10
                                                                                                                              )
                                                                              11                  Plaintiff,                  )
                                                                                   v.                                         )
KENNEDY & COUVILLIER, PLLC




                                                                              12                                              )         STIPULATION AND ORDER
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                   Arman Izadi a/k/a Alexander Izadi a/k/a    )         CONSENTING TO THE FILING OF
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13   Armani; Sancho Van Ryan a/k/a Sancho       )         SECOND AMENDED COMPLAINT
                                                                              14   Jinadasa; Brian Epling, as the trustee of  )         AND EXTENDING TIME TO
                                                                                   The Orange Trust; The Orange Trust;        )         RESPOND TO MOTION TO DISMISS
                                            www.kclawnv.com




                                                                              15   Bonnie Izadi a/k/a Bonnie Roberts; Viva    )
                                                                                   La Merch d/b/a My Merch or                 )         [FIRST REQUEST]
                                                                              16   MYMERH.COM and Glow Threads, Inc.; )
                                                                                   Adli Law Group, P.C.; Glow Threads, Inc., )
                                                                              17   As a nominal Defendant for derivative      )
                                                                              18   Claims and as a direct defendant for the   )
                                                                                   Individual Claims,                         )
                                                                              19                                              )
                                                                                                  Defendants.                 )
                                                                              20   ____________________________________)
                                                                              21
                                                                                          Plaintiff Mark Streeter and Defendants Arman Izadi, Sancho Van Ryan, Brian Epling (as
                                                                              22
                                                                                   trustee for the Orange Trust), Bonnie Izadi, Glow Threads, Inc. and Adli Law Group, P.C., by
                                                                              23
                                                                                   and through their counsel, stipulate as follows:
                                                                              24
                                                                                          1.      Defendants filed a Motion to Dismiss (ECF No. 25) the First Amended Complaint
                                                                              25
                                                                                   on February 27, 2020. A response to that motion is due on March 12, 2020.
                                                                              26
                                                                                          2.      Plaintiff has indicated a desire to file a Second Amended Complaint rather than
                                                                              27

                                                                              28
                                                                                                                               Page 1 of 3
                                                                               1   litigate the issues raised in the Motion to Dismiss under the First Amended Complaint.

                                                                               2          3.      Defendants consent to the filing by Plaintiff of a Second Amended Complaint. In

                                                                               3   order to provide time for Plaintiff’s counsel, who is new to this case, to collect information and

                                                                               4   prepare an amended pleading, the Parties agree that Plaintiff shall have until March 23, 2020 to

                                                                               5   file a Second Amended Complaint. If Plaintiff files a Second Amended Complaint, Defendants

                                                                               6   Motion To Dismiss (ECF No. 25) shall be withdrawn and moot.

                                                                               7          4.      The Parties further stipulate that, to provide time for Plaintiff’s counsel to prepare

                                                                               8   a Second Amended Complaint, the time for Plaintiff to respond to the Motion to Dismiss shall be

                                                                               9   extended to March 23, 2020 as well to avoid unnecessary motions practice on the existing

                                                                              10   motion to dismiss.

                                                                              11          5.      Defendants by consenting to the above reserve all rights, arguments and defenses
KENNEDY & COUVILLIER, PLLC




                                                                              12   and their stipulation consenting the filing of a Second Amended Complaint in no way agrees or
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13   concedes that sufficiency of that amended pleading and they reserve the right to file any

                                                                              14   appropriate motion in response.
                                            www.kclawnv.com




                                                                              15          6.      If Plaintiff files the Second Amended Complaint, Defendants shall have until

                                                                              16   April 13, 2020, in which to answer or otherwise respond.

                                                                              17          7.      This is the first request to extend time to respond to the Motion to Dismiss (ECF

                                                                              18

                                                                              19   ///

                                                                              20   ///

                                                                              21   ///

                                                                              22   ///

                                                                              23   ///

                                                                              24   ///

                                                                              25   ///

                                                                              26   ///

                                                                              27   ///

                                                                              28
                                                                                                                               Page 2 of 3
                                                                               1   No. 25] and is made in good faith and not for the purpose of delay.

                                                                               2          Dated this 12th day of March 2020.

                                                                               3   KENNEDY & COUVILLIER                                 CLARK HILL PLLC

                                                                               4

                                                                               5   By:    /s/ Todd E. Kennedy, Esq.                     By:       /s/ Mark Dzarnoski, Esq.
                                                                                          TODD E. KENNEDY, ESQ.                               MARK DZARNOSKI. ESQ.
                                                                               6          Nevada Bar No. 6014                                 Nevada Bar No. 6696
                                                                                          3271 E. Warm Springs Rd.                            3800 Howard Hughes Parkway,
                                                                               7          Las Vegas. Nevada 89120                             Suite 500
                                                                                          Tel: (702) 608-7931                                 Las Vegas, Nevada 89169
                                                                               8          Email: tkennedy@kclawnv.com                         Telephone:(702) 862-8300
                                                                                                                                              Email: mdzrarnoski@clarkhill.com
                                                                               9   Counsel for Plaintiff Mark Streeter
                                                                                                                                        Counsel for Defendants Arman Izadi,
                                                                              10                                                        Sancho Van Ryan,
                                                                                   JENNINGS & FULTON, LTD.                              Bonnie Izadi, and Glow Threads, Inc
                                                                              11
                                                                                                                                        CLARK HILL PLLC
KENNEDY & COUVILLIER, PLLC




                                                                              12
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                   By:    Adam R. Fulton, Esq.
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13          JARED B. JENNINGS, ESQ.                       By: /s/ Nicholas M. Wieczorek, Esq.
                                                                                          Bar No. 7762                                     NICHOLAS M. WIECZOREK, ESQ
                                                                              14          ADAM R. FULTON, ESQ.                             Nevada Bar No. 6170
                                                                                          Bar No. 11572                                    3800 Howard Hughes Parkway,
                                            www.kclawnv.com




                                                                              15          LOGAN WILSON, ESQ.                               Suite 500
                                                                                          Bar No. 14967                                    Las Vegas, Nevada 89169
                                                                              16          2580 Sorrel Street                               Telephone:(702) 862
                                                                                          Las Vega Nevada 89146                            Email: nwieczorek@clarkhill.com
                                                                              17          Tel: (702) 979-3565
                                                                                          Email: jjennings@jfnvlaw.com                  Counsel for Defendant Adli Law Group
                                                                              18          Email: afulton@jfnvlaw.com
                                                                                          Email: logan@jfnvlaw.com
                                                                              19
                                                                                   Attorneys for Brian Epling as trustee for The
                                                                              20   Orange Trust

                                                                              21
                                                                                                                         ORDER
                                                                              22
                                                                                          IT IS SO ORDERED.
                                                                              23
                                                                                                                             ________________________________
                                                                              24                                             RICHARD F. BOULWARE, II
                                                                                                                 __________________________________________
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                              25                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                                            DATED this 13th day of March, 2020.
                                                                              26

                                                                              27

                                                                              28
                                                                                                                               Page 3 of 3
